Title: To James Madison from Josiah Blakeley, 20 April 1804 (Abstract)
From: Blakeley, Josiah
To: Madison, James


20 April 1804, Santiago de Cuba. “The french privateers Cru[i]sing in these seas, continue capturing & bringing into this, & the naghbouring ports, such american vessels as they find nigh the Island of Hispagniola. Lately they have taken one bound for this port, & two for Jamaica, the one bound directly for this port, has obtained, from the govr. a hearing on the subject, but has not yet recovered his vessel. Those for Jamaica were insured & bound directly for Jamaica, & had not permission to even touch at any other port.
“With this, I enclose, for the information of government, a list [not found] of most of the american vessels, which have been captured & brought into this port, 37. in number. The entrance of this harbour, which is perhaps one of the best in the world, is six miles from town. Every officer having been taken from several of the american vessels captured & brought into this port, & the seamen, if any left on board, not permitted to see me, I could not obtain sufficient information of their history to place them in this list.
“The govr. here, Sebastian Kindeland, continues refusing to take any notice or cognizance of the conduct of these french privateers. The govr. here being subject to the orders of the capt General at Havana, I have constantly informed Mr. V. Gray, who has charge of the american consulate in Havana, of what is taking place here. Three french men here claim the agency for these privateers, one of whom was appointed by Genl. Rochambeau, the second by the Govr. of Guadaloupe, the third by the commander at the city of St. Domingo. These pretended agents are at variance with each other. No french court of vice admiralty is permitted in this city, or Island. The owners of privateers, among whom are many who have been made citizens of the U, S, are forced to send to Guadaloupe, or the City of St. Domingo, for condemnations.
“By the best information I can obtain, most of the americans are insulted & much abused of those by whom they are captured, some are even threatned with the halter. They are universally stripped of every thing, & then sent on shore without a single cent. I have had about fourty of them on hand at one time, many I have been forced to cloathe. The protests, certificates, & official papers which they want they cannot pay me for. I am wholly ignorant of the sentiments of Govt. on this subject, of the many letters & Copies I have written you on this unpleasant subject, no doubt, you have received some. The Amt. of the cargoes of the captured vessels was so incorrect I did not chuse to hazard an attempt to mention it. Possibly they would average from ten to fifteen thousand dollars.”
